UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD BOONE, a/k/a Reggie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:92-cr-00113-2)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Boone, Appellant Pro Se.           Laura Marie Everhart,
Assistant United  States  Attorney,       Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald      Boone    appeals     the    district     court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2010).           We conclude that the district court

properly determined that Boone was ineligible for a sentence

reduction because his sentencing range was determined by his

career   offender      designation,    not    a     calculation    of   the   drug

quantity attributable to Boone, and thus was not impacted by

Amendment 750.      See United States v. Munn, 595 F.3d 183, 187

(4th Cir. 2010).        Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Boone, No. 2:92-cr-

00113-2 (E.D. Va. filed Jan. 5, 2012 & entered Jan. 9, 2012).

We   dispense   with    oral     argument    because    the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2